Citation Nr: 1721273	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO. 10-40 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating greater than 20 percent for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.C., Associate Counsel



INTRODUCTION


The Veteran served on active duty from August 1976 to August 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO) which granted service connection for Hepatitis C, assigning an initial 20 percent rating.

The Board remanded the Veteran's claim for an initial evaluation in excess of 20 percent in June 2015, finding that further development was required to assess the severity of the Veteran's condition. While some of the required development was conducted, the Board found the development to have been inadequate, and again remanded the claim in September 2016. Pursuant to the September 2016 remand, all requested development was completed, and the Board finds that this matter is now properly before it. 


FINDING OF FACT

The Veteran's service-connected hepatitis C has been manifested by some weight loss and some right upper quadrant pain; there is no evidence of anorexia, near-constant debilitating symptoms, or credible evidence of four or more weeks of incapacitating episodes.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent for service-connected hepatitis C have not been met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2) (West 2014). All records pertaining to the condition at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also endeavor to obtain those records, even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3) (2016). In this case, the Veteran has not identified any such treatment records, and it appears that all pertinent and available treatment records have been obtained. Therefore, no additional development is warranted. See Golz, 590 F.3d at 1317. The Veteran was afforded three VA examinations, including one in June 2008, one in September 2015 and one in January 2017, as discussed below, and opinions regarding the functional effects and severity of his service-connected hepatitis C have been obtained. The Board finds these examinations to be sufficient. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II. Legal Criteria & Analysis

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities. 38 C.F.R. § 4.27 (2016). It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2 (2016), and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor. 38 C.F.R. § 4.3 (2016). Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment. 38 C.F.R. § 4.10 (2016).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41(2016). Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2 (2016); see also Peyton v. Derwinski, 1 Vet. App. 282 (1991). In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994). Nonetheless, separate, or staged, ratings can be assigned for separate periods during the initial rating period on appeal based on the facts found. See O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's hepatitis C is rated under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7354 (2016). Under these criteria, a 100 percent rating is warranted for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain). 

A 60 percent rating is warranted where hepatitis C manifests with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.

A 40 percent rating is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. 

A 20 percent rating is warranted for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period. 

Note (1) indicates that sequelae, such as cirrhosis or malignancy of the liver, are to be evaluated under an appropriate diagnostic code, but should not be based on the same signs and symptoms as the basis for evaluation under DC 7354. Note (2) indicates that, for purposes of evaluating conditions under DC 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

The term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer. The term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer. In addition, the term "inability to gain weight" means that there has been substantial weight loss with an inability to regain it despite appropriate therapy, and "baseline weight" means the average weight for the two-year period preceding onset of the disease. 38 C.F.R. § 4.112 (2016).

The schedular rating for Hepatitis C under DC 7354 involves successive rating criteria; i.e., the criteria for a higher rating include those of a lesser rating, such that the higher rating is not warranted if the criteria for the lower rating are not met. See Camacho v. Nicholson, 21 Vet. App. 360, 366-67 (2007) (explaining that where a DC establishes a successive rating criteria, a claimant must meet all of the requirements of a lower rating criteria before he can be eligible for a higher rating criteria); see also Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed.Cir. 2013) (distinguishing between rating schedules that establish successive rating criteria from those where the criteria necessary for a higher rating are not dependent upon meeting the criteria of a lower rating and noting that it was not error by stating that § 4.7 does not apply). 

By way of history, the Veteran was diagnosed with and treated for hepatitis C during active service. The Veteran received treatment for viral hepatitis in December 1978 for two weeks at an Army hospital and was then placed on convalescence leave for two weeks. His treatment included placement on IV fluids. By way of a July 2008 rating decision, the Veteran was granted service connection for hepatitis C. A 20 percent rating was assigned under DC 7354. The Board's analysis will focus on whether a higher rating is warranted under that DC. See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy."). 

Post-service treatment records show that the Veteran had a liver biopsy in June 2007, which revealed chronic hepatitis with cirrhosis of the liver grade 2 stage 4. The record also indicates the Veteran underwent treatment for hepatitis C with cirrhosis, which was completed in August 2008. Indeed, the Veteran states he was placed on weekly interferon injections and daily oral ribavirin.

In June 2008, the Veteran underwent a VA examination to assess his claimed hepatitis C condition. The examiner indicated that the entire claims file was reviewed, including all VA and private medical records. The Veteran stated his treatment for hepatitis C commenced in August 2007 with interferon injections and ribavirin, and that his condition was due to an immunization gun in service. The examiner opined that the Veteran's current hepatitis C was at least as likely as not the same hepatitis that he was treated for in service. The examiner found no evidence of malnutrition, portal hypertension or any other signs of liver disease. While the Veteran reported some weight loss, there was no baseline weight of record or any evidence presented to confirm this statement. 

Further, the Veteran underwent correctional managed care from May 2004 through September 2015. In May 2009, the Veteran underwent a hepatitis C test (HCV-RNA) which came back negative. In May 2010, the Veteran's weight was recorded as 228 pounds, a gain since his June 2008 VA examination wherein his weight was recorded as 201 pounds.  Further, while lab tests revealed elevated transaminases, the Veteran was assessed to be asymptomatic. In a July 2014 treatment note, it was reported that the Veteran had completed treatment in 2008 and had negative HCV-RNA testing in 2010. It was further reported that pursuant to an April 2014 abdominal ultrasonogram, the Veteran had no focal lesions.  

In 2013, the Veteran submitted a statement indicating that his condition had worsened, citing such symptoms as fatigue, general body weakness, mental uneasiness, lethargy and an overwhelming feeling of having little or no energy. The Veteran also reported constant pain in his shoulder and chest.

In a June 2015 decision, given the Veteran's foregoing complaints as well as the significant passage of time since his previous evaluation, the Board remanded the Veteran's claim for further development, to include a VA examination. 

In September 2015, the Veteran underwent a VA examination to assess his hepatitis C. The examiner indicated that the Veteran's entire claims file was reviewed. The diagnosis of hepatitis C was confirmed. The Veteran again reported he was treated in 2008 for one year for his condition, and further reported that his weight has been stable. On examination, the Veteran was found not to have any signs or symptoms attributable to chronic or infectious liver disease, and it was noted that he has not had any incapacitating episodes due to liver conditions over the past 12 months. Indeed, the Veteran did not have any signs or symptoms attributable to cirrhosis of the liver, biliary cirrhosis or cirrhotic phase of sclerosing cholangitis. No other symptoms attributable to his diagnosed condition were found or noted. Diagnostic testing was also conducted, including an abdominal ultrasound indicating a possible polyp or nonmobile stone in the gallbladder measuring up to 4mm and cirrhosis without evidence of focal liver lesions or any secondary findings. Laboratory studies were performed as well in August 2015; results indicated that no HCV-RNA was detected. Also conducted in August 2015, a liver function test came back normal. Finally, a functional impact test was conducted, which indicated that the Veteran's condition does not impact his ability to work. 

The Board again remanded the Veteran's claim for an increased evaluation for hepatitis C in September 2016. The development conducted was found to have been inadequate because the September 2015 examination was conducted without the RO having first obtained the Veteran's updated medical records. 

Thus, the Veteran underwent a VA examination in February 2017. The examiner indicated that the entire claims file was reviewed and an in-person examination was conducted. Indeed, the Veteran's treatment history was noted, including pertinently the reported treatment of his condition in 2008, as well as the August 2015 diagnostic testing which came back negative for HCV-RNA. The examiner confirmed the Veteran's diagnosis of hepatitis C. It was noted that the condition had its onset in service in 1978, and that the Veteran reported that he was feeling tired and lethargic, and further, that he had no energy, weakness, and itching. The Veteran further reported that his condition has gotten worse. The examiner noted that continuous medication was not needed to control the Veteran's liver condition and that the only symptoms attributable to his disease are intermittent right upper quadrant pain, some weight loss, and some appetite loss. The Veteran's baseline weight was noted as 200 pounds, and his current weight was 190 pounds. Furthermore, the examiner noted that the Veteran has not had any incapacitating episodes due to his liver condition during the past twelve months, nor was he found to have any signs or symptoms attributable to cirrhosis of the liver, biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis. Indeed, no other pertinent physical findings, signs, or symptoms related to the Veteran's diagnosed condition were found, including no scarring. Finally, diagnostic testing was conducted, and while the Veteran's condition was assessed to be active, the test results were mostly clinically insignificant with the exception of Ferritin, Serum at 19.  

Upon review of the relevant medical evidence of record, the Board concludes that the evidence does not support a finding that the Veteran is entitled to a disability rating in excess of 20 percent for hepatitis C. Upon most recent examination in February 2017, the VA examiner determined that the only symptoms attributable to the Veteran's hepatitis C are intermittent right upper quadrant pain, some weight loss, and some appetite loss, and that he had not experienced any incapacitating episodes due to hepatitis C during the past 12 months. Moreover, while the Veteran complained of daily fatigue, lethargy, weakness, and itching during the February 2017 examination, he has simply not demonstrated weight loss or hepatomegaly sufficient to warrant a higher rating. Further, the Board points out that there is simply no evidence of record that the Veteran has experienced incapacitating episodes having a total duration of at least four weeks during any 12-month period. The Board thus finds that for the entirety of the appeal period, the Veteran's hepatitis C has more closely approximated the criteria for a 20 percent rating.

The Veteran is fully competent to report the symptoms of his disability, and the rating criteria for hepatitis C clearly reflect that they are dependent on the subjective reports of the claimant to a significant degree. Hence, the Board acknowledges the Veteran's lay statements and has applied them to the rating criteria. Nonetheless, even the Veteran's own statements and the objective findings noted on the examination reports of record show that his hepatitis C has more nearly approximated the currently assigned 20 percent rating for the entirety of the appeal period. 38 C.F.R. §§ 4.10, 4.114, DC 7354 (2016). 

The Veteran's testimony reflected the absence of anorexia and vomiting, and while the medical record has reflected some weight loss, the Veteran has reported his weight as stable (see, e.g., September 2015 VA examination). Further, the medical evidence reflects multiple examinations for, but no finding of, hepatomegaly. As noted above, the first criteria listed in DC 7354 for a 40 percent rating is in the conjunctive, which means that all elements of that rating criteria must be present, not some or one. See Camacho, 21 Vet. App. at 363. As concerns a higher rating on the basis of incapacitating episodes, none of the three VA examinations the Veteran was afforded indicate that he has had any incapacitating episodes during the prior 12 month periods. See DC 7354; see also June 2008, September 2015 and January 2017 VA examinations. The medical record does indicate some right upper quadrant pain. However, this pain was assessed to be intermittent at most. Even combined with some weight loss, the condition was never deemed to rise to the level of an incapacitating episode. 

In light of all of the above, the Board finds that the preponderance of the evidence shows the Veteran's hepatitis C disability picture is more nearly approximated by the assigned 20 percent rating throughout the entire rating period. 38 C.F.R. §§ 4.1, 4.10, 4.114, DC 7354 (2016).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial rating higher than 20 percent for hepatitis C is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


